BOND, C. J.
(concurring.) — Section thirty-two of the Income Tax Law was held in judgment by Court in Banc and adjudged to be in all respects a constitutional enactment. [Ludlow-Saylor Wire Co. v. Wollbrinck, 205 S. W. 196, l. c. 200.] It distinguishes a class of taxpayers who have already paid taxes to the State levied upon other property than income, from all other persons subject to income taxation. To persons belonging to the class thus created, whether natural or artificial, the section under review permits a deduction from the amount of income taxation otherwise payable by them, for whatever sums they may have paid* to the State during the current year on other than income property. The section under review is part of the general law of *41the State specifically taxing incomes and deals exclusively with the rights inter sese of the State and such taxpayers. It affords no basis for a reduction of the revenues derived thereunder by the State, by the allowance of a credit other than for a direct payment for the benefit' of the general revenues of the State. The deduction claimed in the ease at bar for the amount of taxes paid by relator to the school fund is, therefore, not within either the letter or the spirit of the section of the Income Tax Law under review (Laws 1917, p. 538, see. 32) and the ruling of the main opinion on that point is clearly correct,- as is also its holding that the term “assessor” was used in the section in the sense of “collector;” for one man is often both. This conclusion cannot be escaped in the light of the context and the terms employed in the section, the sequence of the duties performable by an assessor and a collector, and the obvious object of the act. It is the duty of the courts not to permit the intendment of a valid enactment to perish by a slip of the pen on the part of the copyist of a bill, or a verbal inadvertence of the draughtsman.
For these reasons I concur in the main opinion.